— Appeal by the defendant, as limited by her motion, from a resentence of the County Court, Orange County (Byrne, J.), imposed August 30,1990.
*241Ordered that the resentence is affirmed.
The defendant’s claim that her initial sentence was improperly revoked because the revocation was based on hearsay allegations and was made in the absence of a statutory hearing is unpreserved for appellate review, as the record demonstrates that she neither attempted to controvert the allegations nor requested a hearing with respect to them.
Moreover, the challenged resentence is neither unduly harsh nor excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Sullivan, Harwood and Miller, JJ., concur.